Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Group II (claim 10) in the reply filed on 07/29/2022 is acknowledged.  The traversal is on the ground(s) that all the limitations in claim 10 are present in Group I (claims 1-9), and that as such there is no burden of search. This is found persuasive because. Examiner will not withdraw any claims and will examine claims 1-10. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Morgenstern et al (U.S. 2010/0070097) in view of Cohen (U.S. 2010/0000743) and Crowley (U.S. 2004/0216899).
Regarding claim 1, Morgenstern teaches a remotely controlled fire suppression assembly for suppressing a fire in or around a building (as disclosed in abstract, the system includes wireless control for fire suppression around a building), said assembly comprising: 
a water reservoir being configured to contain water (as disclosed in Par 0038: pump 23 provide water from an alternative water source such as a pool 24, rain barrel 26, cistern 27, body of water 28 or a well 29), said water reservoir being positioned adjacent to a building (water pools are placed adjacent to their buildings); 
a fire retardant reservoir being configured to contain a fire retardant (as disclosed in Par 0039: to improve the effectiveness of the fire control system, the incorporation of a fire retarding agent 30 may be incorporated into the water lines; the use of a reservoir to house the retarding agent 30 is implied); 
a pumping unit (23, seen in Fig 1) being positioned adjacent to the building (see Fig 1), said pumping unit being in fluid communication with said water reservoir (as disclosed in Pars 0038, the pump 23 is used to pump water from a water reservoir); 
a control panel (8) being mounted to the building (as seen in Fig 1) wherein said control panel is configured to be accessible to a user (user 13); 
a fire sensor (15 and 17) being coupled to the building (as seen in Fig 1), said fire sensor sensing heat and moisture (as disclosed in Par 0042), said fire sensor being in electrical communication with said control panel (as seen in Fig 1), said control panel turning on said pumping unit when said fire sensor senses heat and moisture that correspond to conditions of an active fire (as disclosed in Par 0034); 
a plurality of roof sprinklers (11), each of said roof sprinklers being positioned on the root of the building at strategic locations (as seen in Fig 1), each of said roof sprinklers being in fluid communication with said pumping unit wherein each of said roof sprinklers is configured to spray the mixture of water and fire retardant for extinguishing a fire (the roof sprinklers 11 are fed via pipes 12, which extend from pump 23; as disclosed in Par 0039, the system dispenses a mixture of water and fire retardant); and 
a plurality of ground sprinklers (5), each of said ground sprinklers being positioned on the ground at strategic locations around the building (as seen in Fig 1), each of said ground sprinklers being in fluid communication with said pumping unit wherein each of said ground sprinklers is configured to spray the mixture of water and fire retardant for extinguishing the fire (the ground sprinklers 5 are fed via pipes 12, which extend from pump 23; as disclosed in Par 0039, the system dispenses a mixture of water and fire retardant).  
However, Morgenstern does not teach said fire retardant reservoir being positioned adjacent to the building; a propane tank being configured to contain liquid propane, said propane tank being positioned adjacent to the building; wherein the pumping unit is in communication with said fire retardant reservoir wherein said pumping unit is configured to pump a mixture of the water and the fire retardant when said pumping unit is turned on; said control panel being in electrical communication with said pumping unit for turning said pumping unit on and off; and a plurality of eave sprinklers, each of said eave sprinklers being positioned on the eave of the building at strategic locations, each of said eave sprinklers being in fluid communication with said pumping unit wherein each of said eave sprinklers is configured to spray the mixture of water and fire retardant for extinguishing the fire. 
Cohen teaches a fluid distribution system for fire protection (see abstract) wherein a pumping unit (defined at least by pump 54) mixes water (14) and a fire retardant (42) stored in a reservoir (44); wherein fire retardant reservoir being positioned adjacent to the building (the retardant reservoir 44 is part of an underground vault that is placed in the vicinity of the building seen in Fig 1); a propane tank (60) being configured to contain liquid propane (see Fig 1), said propane tank being positioned adjacent to the building (propane tank 60 is part of the underground vault placed near the building); wherein the pumping unit is in communication with said fire retardant reservoir wherein said pumping unit is configured to pump a mixture of the water and the fire retardant when said pumping unit is turned on (as seen in Fig 1, the pump 54 is in communication with a mixing valve 46 that is in communication with both the water reservoir and the fire retardant reservoir in order to dispense a mixture of both); a control panel being in electrical communication with said pumping unit for turning said pumping unit on and off (as seen in Fig 1 and disclosed in Par 0054, a control unit 38 is in electrical communication with the pump 54 on order to control the pump).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Morgenstern to incorporate the teachings of Cohen to provide a pumping unit that mixes water with a fire retardant and that is automatically operated with a controller, wherein a propane tank operates a generator that operates the pumping unit in order to have electric control of the mixture of water and fire retardant and in order to include back up power supply, in the form of a propane tank and a generator, in the event that electrical power is interrupted (as disclosed in Par 0055 of Cohen). 
Crowley  teaches a fire suppression system comprising a plurality of eave sprinklers (34 and 36), each of said eave sprinklers being positioned on the eave of the building at strategic locations (as seen in Fig 2 and disclosed in Par 0042), each of said eave sprinklers being in fluid communication with a pumping unit (as disclosed in Par 0032).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Morgenstern to incorporate the teachings of Crowley to provide a plurality of eave sprinklers in order to saturate portions of the exterior walls of the building(as disclosed in Par 0042 of Crowley), which further protects the building from fire damage. In combination, Morgenstern, Cohen and Crowley teach each of said eave sprinklers configured to spray the mixture of water and fire retardant for extinguishing the fire. 
Regarding claim 2, Morgenstern, Cohen and Crowley teach the assembly according to claim 1, wherein said pumping unit comprises a generator (58 of Cohen) being in fluid communication with said propane tank (generator 58 is in fluid communication with propane tank 60, as seen in Fig 1 of Cohen) wherein said generator is configured to receive the liquid propane as fuel for running, said generator producing electrical current when said generator is turned on (as disclosed in Par 0055 of Cohen).  
Regarding claim 3, Morgenstern, Cohen and Crowley teach the assembly according to claim 2, wherein said pumping unit comprises a motor being in electrical communication with said generator, said motor turning in a first direction when said motor is turned on (Cohen teaches said pump 54 being a variable speed pump, therefore the use of a motor to run the pump is implied; as seen in Fig 1 of Cohen the pump 54 is in electrical communication with the generator 58).  
Regarding claim 4, Morgenstern, Cohen and Crowley teach the assembly according to claim 3, wherein said pumping unit includes a pump having an intake (conduit upstream of pump 54 that connects to the mixing valve 46, seen in Fig 1 of Cohen) and an exhaust (conduit downstream of pump 54), said pump being mechanically coupled to said motor such that said motor rotates said pump when said motor is turned on (the pump 54 is a variable speed pump, which includes a motor that operates the turbine inside the pump).  
Regarding claim 5, Morgenstern, Cohen and Crowley teach the assembly according to claim 4, wherein said pumping unit includes a mixing valve (mixing valve 46 of Cohen) having a pair of inputs (input from water tank 16 and fire suppressant reservoir 44, seen in fig 1) and an output (output that sends mixed fluid to the pump 54), each of said inputs being fluidly coupled to a respective one of said water tank (16) and said fire retardant tank (44) wherein said mixing valve is configured to receive the water and the fire retardant (as seen in Fig 1), said intake of said pump being fluidly coupled to said output of said mixing valve wherein said pump is configured to pump a mixture of the water and the fire retardant outwardly through said exhaust of said pump (as seen in Fig 1 of Cohen, the intake of the pump 54 is connected to the output of the mixing valve 46 to pump out a mixture of water and fire suppressant).  
Regarding claim 6, Morgenstern, Cohen and Crowley teach the assembly according to claim 3, wherein said control panel includes a control circuit (control circuit of control unit 38 of Cohen, which is disclosed as programmable in Par 0045; programmable controllers include control circuits) being positioned in said control panel, said control circuit being electrically coupled to said motor (as seen in fig 1 of Cohen, the controller 38 is connected to the pump 54, which includes the motor), said control circuit receiving an activate input, said motor being turned on when said control circuit receives said activate input (as disclosed in Par 0054 of Cohen).  
Regarding claim 7, Morgenstern, Cohen and Crowley teach the assembly according to claim 6, wherein said control panel includes an electronic timer (disclosed in Par 0056 of Morgenstern), said electronic timer being electrically coupled to said control circuit, said electronic timer counting down a pre-determined duration of time when said control circuit receives said activate input, said control circuit turning said motor off when said electronic timer counts down said pre-determined duration of time (Morgenstern teaches a controller that includes station runtime settings including cycle time, duration, start and stop intervals; the controller turns off power to the pump after a cycle is done).  
Regarding claim 8, Morgenstern, Cohen and Crowley teach the assembly according to claim 6, wherein said control panel includes a transceiver (control panel 8 of Morgenstern, includes a transceiver which sends and receives signals, as disclosed in Par 0035) being electrically coupled to said control circuit (as seen in Fig 1 and disclosed in Par 0035), said transceiver being in wireless communication with a personal electronic device (wireless handheld device 14) wherein said transceiver is configure to facilitate a user to remotely control said pumping unit (as disclosed in Par 0035 of Morgenstern handheld device 14 receives and sends signals to and from the control unit 8, which in turn controls the pumping unit).  
Regarding claim 9, Morgenstern, Cohen and Crowley teach the assembly according to claim 4, wherein: each of said roof sprinklers is in fluid communication with said exhaust of said pump in said pumping unit (as seen in Fig 1 of Morgenstern, the roof sprinklers 11 are in fluid communication with the pump 23); each of said eave sprinklers is in fluid communication with said exhaust of said pump in said pumping unit (in combination with Crowley, the eave sprinklers 34 of Crowley are in communication with the pump); and each of said ground sprinklers is in fluid communication with said exhaust of said pump in said pumping unit (as seen in Fig 1 of Morgenstern, the ground sprinklers 5 are in fluid communication with the pump 23).  

Regarding claim 10, Morgenstern teaches a remotely controlled fire suppression assembly for suppressing a fire in or around a building (as disclosed in abstract, the system includes wireless control for fire suppression around a building), said assembly comprising: 
a water reservoir being configured to contain water (as disclosed in Par 0038: pump 23 provide water from an alternative water source such as a pool 24, rain barrel 26, cistern 27, body of water 28 or a well 29), said water reservoir being positioned adjacent to a building (water pools are placed adjacent to their buildings); 
a fire retardant reservoir being configured to contain a fire retardant (as disclosed in Par 0039: to improve the effectiveness of the fire control system, the incorporation of a fire retarding agent 30 may be incorporated into the water lines; the use of a reservoir to house the retarding agent 30 is implied); 
a pumping unit (23, seen in Fig 1) being positioned adjacent to the building (see Fig 1), said pumping unit being in fluid communication with said water reservoir (as disclosed in Pars 0038, the pump 23 is used to pump water from a water reservoir);
a control panel (8) being mounted to the building (as seen in Fig 1) wherein said control panel is configured to be accessible to a user (user 13), said control panel comprising:
said control panel including: a control circuit being positioned in said control panel (control panel 8 includes a central processor as disclosed in Par 0013, which includes a control circuit);
an electronic timer (disclosed in Par 0056), said electronic timer being electrically coupled to said control circuit, said electronic timer counting down a pre- determined duration of time when said control circuit receives said activate input, said control circuit turning said pump off when said electronic timer counts down said pre-determined duration of time(Morgenstern teaches a controller that includes station runtime settings including cycle time, duration, start and stop intervals; the controller turns off power to the pump after a cycle is done); and 
a transceiver (control panel 8 of Morgenstern, includes a transceiver which sends and receives signals, as disclosed in Par 0035) being electrically coupled to said control circuit (as seen in Fig 1 and disclosed in Par 0035), said transceiver being in wireless communication with a personal electronic device (wireless handheld device 14) wherein said transceiver is configured to facilitate a user to remotely control said pumping unit (as disclosed in Par 0035 of Morgenstern handheld device 14 receives and sends signals to and from the control unit 8, which in turn controls the pumping unit); 
a power supply (defined by battery 19 and solar panel 21A, as disclosed in Par 0036) being electrically coupled to said control panel (as seen in Fig 1), said power supply comprising: 
at least one battery (19) being positioned adjacent to the building, said at least one battery being electrically coupled to said control circuit (the battery is part of the power supply that is attached to the building, and is coupled to the control circuit 8, as seen in Fig 1); and 
a solar panel (21A) being positioned on a roof of the building wherein said solar panel is configured to be exposed to sunlight (the solar panel 21A is positioned on the roof of the building to be exposed to sunlight), said solar panel being electrically coupled to said at least one battery for charging said at least one battery (as seen in Fig 1 and disclosed in Par 0036); 
a fire sensor (15 and 17) being coupled to the building (as seen in Fig 1), said fire sensor sensing heat and moisture (as disclosed in Par 0042), said fire sensor being in electrical communication with said control panel (as seen in Fig 1), said control panel turning on said pumping unit when said fire sensor senses heat and moisture that correspond to conditions of an active fire (as disclosed in Par 0034), said fire sensor being electrically coupled to said control circuit, said control circuit receiving said activate input when said fire sensor senses heat and moisture that correspond to conditions of an active fire (the sensors communicate with the control circuit to send a signal in the event of a fire); 
a plurality of roof sprinklers (11), each of said roof sprinklers being positioned on the roof of the building at strategic locations (as seen Fig 1), each of said roof sprinklers being in fluid communication with said pumping unit wherein each of said roof sprinklers is configured to spray the mixture of water and fire retardant for extinguishing a fire (the roof sprinklers 11 are fed via pipes 12, which extend from pump 23; as disclosed in Par 0039, the system dispenses a mixture of water and fire retardant), each of said roof sprinklers being in fluid communication with an exhaust of said pump in said pumping unit (as seen in fig 1, the exhaust side of pump 23 communicates with the roof sprinklers); and 
a plurality of ground sprinklers (5), each of said ground sprinklers being positioned on the ground at strategic locations around the building (as seen in Fig 1), each of said ground sprinklers being in fluid communication with said pumping unit wherein each of said ground sprinklers is configured to spray the mixture of water and fire retardant for extinguishing the fire (the ground sprinklers 5 are fed via pipes 12, which extend from pump 23; as disclosed in Par 0039, the system dispenses a mixture of water and fire retardant), each of said ground sprinklers being in fluid communication with said exhaust of said pump in said pumping unit (as seen in fig 1, the exhaust side of pump 23 communicates with the ground sprinklers).
However, Morgenstern does not teach said fire retardant reservoir being positioned adjacent to the building; a propane tank being configured to contain liquid propane, said propane tank being positioned adjacent to the building; wherein the pumping unit is in communication with said fire retardant reservoir wherein said pumping unit is configured to pump a mixture of the water and the fire retardant when said pumping unit is turned on; said pumping unit comprising: a generator being in fluid communication with said propane tank wherein said generator is configured to receive the liquid propane as fuel for running, said generator producing electrical current when said generator is turned on; a motor being in electrical communication with said generator, said motor turning in a first direction when said motor is turned on; a mixing valve having a pair of inputs and an output, each of said inputs being fluidly coupled to a respective one of said water tank and said fire retardant tank wherein said mixing valve is configured to receive the water and the fire retardant; and a pump having an intake and an exhaust, said intake being fluidly coupled to said output of said mixing valve, said pump being mechanically coupled to said motor such that said motor rotates said pump when said motor is turned on wherein said pump is configured to pump a mixture of the water and the fire retardant outwardly through said exhaust; said control panel being in electrical communication with said pumping unit for turning said pumping unit on and off; said control circuit being electrically coupled to said motor, said control circuit receiving an activate input, said motor being turned on when said control circuit receives said activate input; and a plurality of eave sprinklers, each of said eave sprinklers being positioned on the eave of the building at strategic locations, each of said eave sprinklers being in fluid communication with said pumping unit wherein each of said eave sprinklers is configured to spray the mixture of water and fire retardant for extinguishing the fire, each of said eave sprinklers being in fluid communication with said exhaust of said pump in said pumping unit.
Cohen teaches a fluid distribution system for fire protection (see abstract) wherein a pumping unit (defined at least by pump 54) mixes water (14) and a fire retardant (42) stored in a reservoir (44); wherein fire retardant reservoir being positioned adjacent to the building (the retardant reservoir 44 is part of an underground vault that is placed in the vicinity of the building seen in Fig 1); a propane tank (60) being configured to contain liquid propane (see Fig 1), said propane tank being positioned adjacent to the building (propane tank 60 is part of the underground vault placed near the building); wherein the pumping unit is in communication with said fire retardant reservoir wherein said pumping unit is configured to pump a mixture of the water and the fire retardant when said pumping unit is turned on (as seen in Fig 1, the pump 54 is in communication with a mixing valve 46 that is in communication with both the water reservoir and the fire retardant reservoir in order to dispense a mixture of both); said pumping unit comprising: a generator (58) being in fluid communication with said propane tank (generator 58 is in fluid communication with propane tank 60, as seen in Fig 1) wherein said generator is configured to receive the liquid propane as fuel for running, said generator producing electrical current when said generator is turned on (as disclosed in Par 0055); a motor being in electrical communication with said generator, said motor turning in a first direction when said motor is turned on (Cohen teaches said pump 54 being a variable speed pump, therefore the use of a motor to run the pump is implied; as seen in Fig 1 of Cohen the pump 54 is in electrical communication with the generator 58); a mixing valve (mixing valve 46) having a pair of inputs (input from water tank 16 and fire suppressant reservoir 44, seen in fig 1) and an output (output that sends mixed fluid to the pump 54), each of said inputs being fluidly coupled to a respective one of a water tank (16) and said fire retardant tank (44) wherein said mixing valve is configured to receive the water and the fire retardant (as seen in Fig 1); and a pump (54) having an intake (conduit upstream of pump 54 that connects to the mixing valve 46, seen in Fig 1 of Cohen) and an exhaust (conduit downstream of pump 54), said intake being fluidly coupled to said output of said mixing valve (as seen in Fig 1 of Cohen, the intake of the pump 54 is connected to the output of the mixing valve 46 to pump out a mixture of water and fire suppressant), said pump being mechanically coupled to said motor such that said motor rotates said pump when said motor is turned on (the pump 54 is a variable speed pump, which includes a motor that operates the turbine inside the pump) wherein said pump is configured to pump a mixture of the water and the fire retardant outwardly through said exhaust (the pump 54 receives a mixture of water and fire suppressant from the valve 46, which is then dispensed out of the pump through its exhaust conduit, as seen in Fig 1); and wherein a control panel (defined at control unit 38) is in electrical communication with said pumping unit for turning said pumping unit on and off (as seen in Fig 1 and disclosed in Par 0054, control unit 38 is in electrical communication with the pump 54 on order to control the pump); a control circuit (control unit 38 includes a processor which implies the use of a control circuit that is electric) being electrically coupled to said motor (as seen in fig 1 of Cohen, the controller 38 is connected to the pump 54, which includes the motor), said control circuit receiving an activate input, said motor being turned on when said control circuit receives said activate input (as disclosed in Par 0054).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Morgenstern to incorporate the teachings of Cohen to provide a pumping unit that mixes water with a fire retardant and that is automatically operated with a controller, wherein a propane tank operates a generator that operates the pumping unit in order to have electric control of the mixture of water and fire retardant and in order to include back up power supply, in the form of a propane tank and a generator, in the event that electrical power is interrupted (as disclosed in Par 0055 of Cohen). 
Crowley teaches a plurality of eave sprinklers (34 and 36), each of said eave sprinklers being positioned on the eave of the building at strategic locations (as seen in Fig 2 and disclosed in Par 0042), each of said eave sprinklers being in fluid communication with a pumping unit (as disclosed in Par 0032).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Morgenstern to incorporate the teachings of Crowley to provide a plurality of eave sprinklers in order to saturate portions of the exterior walls of the building(as disclosed in Par 0042 of Crowley), which further protects the building from fire damage. In combination, Morgenstern, Cohen and Crowley teach each of said eave sprinklers configured to spray the mixture of water and fire retardant for extinguishing the fire (mixture taught by Morgenstern and Cohen), and each of said eave sprinklers being in fluid communication with said exhaust of said pump in said pumping unit (the sprinklers communicate with the outlet, i.e. exhaust of the pump of the pumping unit of Cohen).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752

/TUONGMINH N PHAM/             Primary Examiner, Art Unit 3752